In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Richmond County (Clark, J.), dated May 31, 1996, which, upon a fact-finding order of the same court, dated April 16, 1996, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of sodomy in the first degree (two counts) and unlawful imprisonment in the second degree, adjudged him to be a juvenile delinquent and placed him on probation for 18 months. The appeal brings up for review the fact-finding order dated April 16, 1996.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant committed the acts with which he was charged. Although there were some inconsistencies in the complainant’s testimony, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the fact-finder, which saw and heard the witnesses (cf., People v Gaimari, 176 NY 84, 94). The greatest respect must be accorded the determination of the court in assessing the credibility of the witness and resolving disputed questions of fact (see, Matter of Jamal V., 159 AD2d 507). The decision of the Family Court is accorded the same weight as that given to a jury verdict (see, Matter of Bernard J., 171 AD2d 794). Upon the exercise of our factual review power, we are satisfied that the Family Court’s findings of fact were not against the weight, of the credible evidence (cf., CPL 470.15 [5]).
The appellant’s remaining contentions are unpreserved for appellate review and, in any event, without merit (see, Matter of James J., 160 AD2d 699, 700, affd 76 NY2d 883). Ritter, J. P., Friedmann, Krausman and McGinity, JJ., concur.